Citation Nr: 0009513	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, with traumatic arthritis, 
currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated as 30 percent 
disabling. 

3.  Entitlement to special monthly compensation based on loss 
of use of both lower extremities. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans 
Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and S. B.
ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. 

The issue of entitlement to an automobile and/or specially 
adapted automobile equipment is the subject of the REMAND 
portion of this decision.  

At the June 1999 personal hearing before the undersigned 
Board Member, sitting at Jackson, Mississippi, the veteran, 
through his representative, indicated that he wanted to apply 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.  As 
this issue has not yet been adjudicated, developed, or 
certified for appellate review, it is referred to the RO for 
appropriate consideration. 


FINDINGS OF FACT

1.  The veteran's service-connected traumatic arthritis of 
the right knee is severe; the clinical evidence shows slight 
limitation of motion, most recently from 0 to 120 degrees; 
and his internal derangement of the right knee is manifested 
by no more than moderate instability, subluxation, or overall 
impairment. 

2.  The veteran's service-connected traumatic arthritis of 
the left knee is severe; the clinical evidence shows slight 
limitation of motion, most recently from 0 to 120 degrees; 
and his remaining disability of the right knee is manifested 
by no more than moderate instability, subluxation, or overall 
impairment. 

3.  Current medical evidence of record shows that the veteran 
has no anatomical loss or loss of use of a foot due to 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for internal derangement of the right knee (not 
including traumatic arthritis) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5257 (1999). 

2.  The schedular criteria for rating in excess of 10 percent 
for severe traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5260, 
5261 (1999); VAOPGCPREC 9-98.

3.  The schedular criteria for a rating in excess of 20 
percent for left knee disability (not including traumatic 
arthritis) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (1999). 

4.  The schedular criteria for a rating in excess of 10 
percent for severe traumatic arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5003, 5260, 5261 (1999); VAOPGCPREC 9-98.

5.  Special monthly compensation for loss of use of the lower 
extremities is not warranted.  38 U.S.C.A. § 1114(k),(l) 
(West 1991); 38 C.F.R. §§ 3.350, 4.63 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims for increased ratings and for special monthly 
compensation that are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims as 
to these issues that are plausible.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that an allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

I. Increased Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20 (1999).  The Court has 
held that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
two or more major joints, or two or more minor joint groups, 
with occasional incapacitating episodes, 20 percent; with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, 10 percent.  Note (1): the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides that ratings for limitation of 
flexion of the leg are appropriate as follows: a 
noncompensable rating for flexion limited to 60 degrees; 10 
percent for flexion limited to 45 degrees; 20 percent for 
flexion limited to 30 degrees; and 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that for limitation of 
extension of the leg, the following ratings are provided: for 
extension limited to 45 degrees, 50 percent; extension 
limited to 30 degrees, 40 percent; extension limited to 20 
degrees, 30 percent; extension limited to 15 degrees, 20 
percent; extension limited to 10 degrees, 10 percent; and 
extension limited to 5 degrees, a noncompensable rating.  
38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides that for impairment of the knee 
when there is a recurrent subluxation or lateral instability: 
a 10 percent rating will be assigned where the disability is 
slight; a 20 percent rating is warranted where the disability 
is moderate; and a 30 percent rating is warranted where the 
disability is severe.  38 C.F.R. § 4.71a. 

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPCGPREC 23-97.  For a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  

In this veteran's case, the evidence of record reflects that 
in service he was involved in an automobile accident 
resulting in injury to both knees.  Effective from June 1956, 
service connection was established for the veteran's knee 
disabilities, internal derangement of the right knee with 
traumatic arthritis, and moderate traumatic arthritis of the 
left knee, both originally rated as 10 percent disabling.  
The rating for the veteran's right knee disability included 
recognition of internal derangement, under Code 5257.  
Effective from May 1992, the rating for right knee disability 
was increased to 30 percent disabling, and the rating for the 
left knee disability was increased to 20 percent.  While the 
left knee disability was listed on the rating decision as 
traumatic arthritis, rating codes assigned for the left knee 
disability also included both Diagnostic Codes 5010 
(traumatic arthritis) and 5257 (other impairment of the 
knee).  Effective from December 1993, the veteran's left knee 
disability was increased to 30 percent disabling.  In August 
1997, the veteran filed a claim for an increased rating for 
the right and left knee disabilities. 

The veteran contends that a rating in excess of 30 percent is 
warranted for his service-connected internal derangement of 
the right knee, with traumatic arthritis, and that a rating 
in excess of 30 percent is warranted for his service-
connected traumatic arthritis of the left knee.  He 
specifically contends that his right and left knee 
disabilities are manifested by pain and pain on motion, 
tenderness, swelling, inability to stand or walk for any 
length of time, buckling of the knees, and inability to 
ambulate and a need to use a wheelchair

A VA compensation examination in January 1994 found, among 
other things, that the veteran had generalized tenderness to 
palpation of both knees, with degenerative enlargement and 
swelling of both knees.  X-rays at that time showed only 
moderate narrowing of the medial and lateral compartments of 
both knees.  The diagnosis was severe degenerative arthritis 
of both knees.

A VA examination in April 1994, including X-ray studies, 
resulted in findings of moderately advanced arthritic changes 
involving both knees.  A VA examination in June 1992 revealed 
extensive bilateral degenerative changes with marked loss of 
joint space and hypertrophic changes. 

At the most recent VA compensation examination in September 
1997, the veteran reported that he was unable to ambulate 
without crutches or wheelchair, both knees hurt with 
weightbearing, occasionally buckled with weightbearing, and 
his feet and legs swelled.  Physical examination revealed 
that the veteran was large and overweight, with 10 degrees of 
valgus of the right knee, full extension, 120 degrees of 
flexion, with moderate retropatellar crepitation, and a 
positive anterior drawer test.  Examination of the left knee 
revealed full extension and 120 degrees of flexion, 15 
degrees of valgus, moderate retropatellar crepitation, and 
moderate laxity of the medial collateral ligament in 30 
degrees of flexion, with positive anterior drawer and Lachman 
tests.  X-rays of the right knee revealed complete loss of 
articular cartilage, with the tibia shifted or subluxated 
laterally on the femur, with large osteophytes and numerous 
loose bodies.  X-rays of the left knee revealed marked 
narrowing of the articular cartilage with large osteophytes 
throughout the knee, with numerous loose bodies.  The 
resulting impression was severe osteoarthritis of both knees.

At the June 1999 personal hearing before the undersigned 
Board Member, the veteran testified that his right and left 
knee disabilities were manifested by pain and pain on motion, 
tenderness, swelling, inability to stand or walk for any 
length of time, and that the right knee buckled.  He 
testified that, due to his right and left knee disabilities, 
he was unable to ambulate and had to use a wheelchair.

In this case, the Board notes that, though the veteran has 
historically been rated with reference to both Diagnostic 
Code 5010 (traumatic arthritis) and Diagnostic Code 5257 
(other impairment of the knee), separate ratings were not 
assigned for arthritis and impairment due to recurrent 
subluxation or lateral instability.  The currently assigned 
30 percent ratings were, instead, based on viewing the 
veteran's overall right and left knee disabilities as each 
productive of "severe" overall impairment of the knee.  
However, the governing regulations provide that 
symptomatology associated with service-connected nonarthritic 
knee (rated as analogous to recurrent subluxation or lateral 
instability), and that attributable to arthritis of the 
knees, including painful motion, must be considered 
separately.  VA disability compensation regulations provide 
that the rating of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  In 
this decision, while recognizing all of the impairment 
produced by the veteran's service-connected right and left 
knee disabilities, the Board will assign separate ratings for 
both impairment of the knee analogous to recurrent 
subluxation or lateral instability and impairment due to 
arthritis.  VA's General Counsel, in a precedent opinion, 
held that where, as in this case, a veteran has both 
arthritis and instability or subluxation of a knee, separate 
disability ratings may be authorized under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, as will be 
explained below, while separate rating are warranted, such 
does not result in an increased rating for either knee.  That 
is, while the RO assigned a 30 percent rating for each knee, 
the Board, in accordance with current applicable law and 
regulations, finds that arthritis and other impairment of 
each knee should be rated separately, but ratings in excess 
of 10 and 20 percent for arthritis and other impairment of 
each knee, respectively, are not warranted.   

Upon consideration of all the evidence of record, including 
objective findings and the veteran's subjective complaints, 
the Board finds that the symptomatology attributable to the 
veteran's service-connected right knee and left knee 
disabilities (not including due to arthritis) is analogous to 
moderate recurrent subluxation or lateral instability of the 
right and left knee under Diagnostic Code 5257.  The evidence 
reflects that the veteran's service-connected right knee 
disability, as reflected by the historical diagnosis and 
rating based on internal derangement of the right knee, is 
currently manifested by no more than moderate impairment of 
the right knee, including tenderness, effusion, 10 degrees of 
valgus, moderate retropatellar crepitation, and subluxation.  
The veteran's left knee disability is currently manifested by 
no more than moderate impairment of the left knee, including 
tenderness, effusion, 15 degrees of valgus, moderate 
retropatellar crepitation, moderate laxity of the medial 
collateral ligament in 30 degrees of flexion, and 
subluxation.  That level of impairment of each knee (not 
including impairment due to traumatic arthritis) warrants 
only a 20 percent rating for each knee under Diagnostic Code 
5257.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71a.  

The Board notes that in this case there have been diagnoses 
of severe traumatic arthritis of the right and left knees.  
The diagnoses were based on X-ray findings.  The rating 
schedule provides that the veteran's traumatic arthritis of 
the knees is to be rated as degenerative arthritis, which in 
this case is to be rated based on limitation of motion of the 
veteran's service-connected right and left knee disabilities.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  

In this veteran's case, the evidence reflects that the 
veteran's right knee disability includes severe traumatic 
arthritis, with X-ray evidence of complete loss of articular 
cartilage, tibia shifted or subluxated laterally on the 
femur, large osteophytes, and numerous loose bodies, with 
full extension, and 120 degrees of flexion, of the right leg, 
with pain on use.  The left knee disability includes severe 
traumatic arthritis, with X-ray evidence of marked narrowing 
of the articular cartilage, large osteophytes throughout the 
knee, and numerous loose bodies, with full extension and 120 
degrees of flexion of the right leg, with pain on use.  

Notwithstanding the diagnosis of "severe" traumatic 
arthritis of the right and left knees, as the veteran has 
full extension, and 120 degrees of flexion, of both the right 
and left leg, the schedular rating criteria for a compensable 
rating under Diagnostic Codes 5260 (limitation of flexion) or 
5261 (limitation of extension) have not been met.  38 C.F.R. 
§ 4.71a.  As the limitation of motion of the right or left 
knee does not approximate 60 degrees of flexion, or 
limitation of extension to 5 degrees, the threshold for a 
noncompensable rating, even with consideration of painful 
motion (see DeLuca v. Brown, 8 Vet. App. 202 (1995)), a 
separate compensable rating for arthritis is not warranted 
based on limitation of motion due to arthritis.  See 
VAOPGCPREC 23-97.  

However, in a precedent opinion, the VA's General Counsel 
concluded that, even if the veteran technically has full 
range of motion but the motion is inhibited by pain, a 
minimum compensable rating for arthritis under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 would be available, citing to 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
VAOPGCPREC 9-98.  Regardless of the severity of arthritis, as 
in this case, where the limitation of motion of the specific 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of only 10 percent is for 
application for each such major joint.  Even where there is 
X-ray evidence of involvement of the two major knee joints, 
with occasional incapacitating episodes, only a 20 percent 
rating would be warranted for the involvement of both knees.  
38 C.F.R. § 4.71a, Diagnostic Code 5003. 

As the veteran's right and left knee arthritis, which has 
been confirmed by X-ray findings, is supported by some 
evidence of painful motion, specifically the 1994 VA 
examination report which revealed tenderness and swelling of 
the knees, the Board finds that the schedular criteria for a 
10 percent rating for severe traumatic arthritis of the right 
knee, and a 10 percent rating for severe traumatic arthritis 
of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5003; VAOPGCPREC 9-98.  However, the slight degree of 
limitation of motion that has been clinically demonstrated 
for each knee falls far short of what is required for a 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, Codes 
5010-5003, 5260, 5261.  

In denying ratings in excess of 10 percent for traumatic 
arthritis of each knee, the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (1999) as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While there is medical 
evidence of pain and some gait disturbance, there is no 
objective medical evidence to show that such results in 
additional limitation of function to a degree that would 
support a rating in excess of 10 percent under the applicable 
rating criteria.  It is again pertinent to note that the most 
recent VA compensation examination revealed range of motion 
of each knee to be from 0 to 120 degrees, which does not even 
support a compensable rating under Code 5260 or 5261.  There 
is no question that the veteran suffers from some additional 
functional limitation due to pain and incoordination but not 
to a degree that approaches flexion limited to less than 45 
degrees or extension limited to more than 10 degrees.  Id.  
Accordingly, these regulations do not provide a basis for a 
rating in excess of 10 percent for traumatic arthritis with 
limitation of motion of either knee.  It is also again 
important to point out that the veteran's bilateral knee 
disability, other than arthritis with limitation of motion, 
(i.e., instability) has been rated under Code 5257, and the 
veteran's current 20 percent ratings contemplates moderate 
overall impairment for each knee beyond the limitation of 
motions associated with the arthritis.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Special Monthly Compensation: Loss of Use of Lower 
Extremities

Governing law and regulation provides that if, as a result of 
service-connected disability, the veteran has suffered the 
anatomical loss or loss of use of one foot, additional 
special monthly compensation shall be paid.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).  If, as a result of service-
connected disability, the veteran has suffered the anatomical 
loss or loss of use of both feet, increased special monthly 
compensation shall be paid.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 and 1/2 inches or more, will constitute loss of use of 
the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop 
will be taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  Under Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.  38 C.F.R. § 4.124a 
(1999).  When interpreting the regulation pertaining to loss 
of use of a foot, "the relevant inquiry concerning [a 
special monthly compensation] award is not whether amputation 
is warranted but whether the appellant has had effective 
function remaining other than that which would be equally 
well served by an amputation with use of a suitable 
prosthetic appliance.  Tucker v. West, 11 Vet. App. 369, 373 
(1998). 

The veteran's established service-connected disabilities 
include: internal derangement of the right knee, with 
moderate impairment, rated as 20 percent disabling; severe 
traumatic arthritis of the right knee, rated as 10 percent 
disabling; moderate impairment of the left knee, rated as 20 
percent disabling; severe traumatic arthritis of the left 
knee, rated as 10 percent disabling; residuals of a fracture 
of the sternum, rated as noncompensably disabling; and an 
appendiceal abscess, rated as noncompensably disabling.  For 
the veteran to prevail in his claim, he would have to have 
loss of use of the right foot resulting from the service-
connected disabilities.  

The evidence reflects that the veteran has been prescribed a 
wheelchair, and he contends generally that he cannot stand or 
walk "for any period of time."  At the September 1997 VA 
examination, he reported that he was unable to ambulate 
without crutches or wheelchair.  The examination at that time 
showed the veteran has full extension, and 120 degrees of 
flexion, of the right and left legs though with pain on use.  
The veteran also testified that his knees buckle often, and 
that they have sharp shooting pains when they buckle.  
Although the record shows that the veteran is only able to 
walk for short distances with the use of a cane and that he 
primarily uses a wheelchair, in part to avoid his knees from 
buckling and causing him to fall, the evidence fails to show 
that the veteran has functional loss of use of either foot.  

The evidence reveals that there is no ankylosis of either the 
right or left knee or ankle, and neither leg is shorter than 
the other.  Complete paralysis of the external popliteal 
nerve of either leg is not shown.  The record establishes 
that the veteran has effective function remaining other than 
that which would be equally well served by an amputation with 
use of a suitable prosthetic appliance.  The preponderance of 
the evidence is thus against the veteran's claim.  
Entitlement to special monthly compensation due to loss of 
use of an extremity or both lower extremities is not 
warranted.  38 U.S.C.A. §§ 1114, 5107; 38 C.F.R. §§ 3.350, 
4.63.   


ORDER

A rating in excess of 20 percent for internal derangement of 
the right knee is denied. 

A rating in excess of 10 percent for traumatic arthritis of 
the right knee is denied.

A rating in excess of 20 percent for a left knee disability 
(other than arthritis) is denied. 

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.

Special monthly compensation based on loss of use of both 
lower extremities is denied. 


REMAND

On appeal, the veteran raised the issue of entitlement to an 
automobile and/or specially adapted automobile equipment.  An 
August 1998 rating decision denied this claim and in October 
1998 (on a VA Form 9) the veteran entered a notice of 
disagreement (NOD) with the decision.  However, it does not 
appear from the claims file that a statement of the case 
(SOC) was ever issued regarding this issue.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the Board is required to REMAND this 
issue to the RO for issuance of a SOC. 

Therefore, in order to afford the veteran due process, this 
case is REMANDED for the following action: 

1.  The RO should issue a SOC on the 
issue of entitlement to an automobile 
and/or specially adapted automobile 
equipment.

2.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Only if the veteran completes his appeal by filing a timely 
substantive appeal on the issue of entitlement to an 
automobile and/or specially adapted automobile equipment 
should this case be returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



